Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18, 21, 27-29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and set of species, there being no allowable generic or linking claim. It is noted that although Applicant indicated claim 31 as being elected, claim 31 depends from non-elected claim 18, and therefore, as is best understood, claim 31 should have been indicated as withdrawn. Applicant timely traversed the restriction (election) requirement in the reply filed on March 24th, 2021.
Applicant's election with traverse of claims 16-17, 19-20, 22-26, and 30 in the reply filed on March 24th, 2021, is acknowledged. The traversal is on the ground(s) that:
The moldings of the claimed invention impart surprising physical characteristics which are not obvious over the art.
No undue burden is present.
This is not found persuasive because:
No evidence of “surprising physical characteristics” is provided, there is no description as to the type of argued physical characteristics, and no nexus between the argued physical characteristics and the claimed invention is articulated.
The existence of undue burden is not a factor in determining unity of invention.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2009/0252917 A1) in view of Dolega (EP2671911A1).
With regards to claim 16, Weber discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within the reactive foam (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). The language “wherein the reactive foam has been produced by a double belt foaming process or a block foaming process” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber.
Although Weber discloses a molding made of reactive foam (which therefore has cells), Weber does not disclose at least 50% of the cells as anisotropic, wherein at least one of the mechanical properties of the reactive foam is anisotropic.
Dolega discloses a thermoplastic foam formed by reactive extrusion, the thermoplastic foam having a plurality of elongated cells (anisotropic cells) which result in particular anisotropic properties (such as mechanical properties) (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]; Fig. 4). The 
With regards to claim 17, the recited steps I-1) through IV-1) constitute product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber and Dolega. It is additionally noted the upper and lower carrier materials are not recited as being a part of the foam molding.
With regards to claim 20, 100% of the cells are anisotropic, which is within the claimed range of “at least 80%” (see above discussion).
With regards to claims 22 and 25, Weber discloses placing cover layers (i.e., layers S1) on opposite sides of the molding (Weber: para. [0051]-[0052]; Figs. 5-6; claims 1 and 7).
With regards to claims 23-24, the cover layers are at least partially formed by flatly placing the ends of the fiber bundles against the cellular material, wherein the fiber bundles are made of, for 
With regards to claim 26, Weber does not disclose any thermal processing steps in the formation of its molding (thereby meeting condition “v)”). However, it is further noted that the phrase “that has not been subjected to mechanical and/or thermal processing” constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber and Dolega.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dolega as applied to claim 17 above, and in further view of Herrington (US 2011/0086931 A1).
With regards to claim 19, Weber and Miller teach a molding as applied to claim 17 above. However, Weber and Miller do not appear to teach the foam as based on a polyurethane, a polyurea, or a polyisocyanurate, wherein the material is produced by the double belt foaming process having a first component of at least one polyisocyanate and the second component having at least one compound having isocyanate-reactive groups, and at least one blowing agent.
Herrington discloses a foamed composite material comprising a polyurethane formed by reacting a polyisocyanate with a polyol (i.e., a compound having groups which react with isocyanate), with blowing agent included as a further component (Herrington: abstract; para. [0003], [0012], [0046]-[0047]; claim 1). Herrington further discloses the polyurethane as suitable for use with fibers and capable of providing excellent mechanical properties and weathering stability (Herrington: para. [0002] and [0050]). In addition, Herrington teaches its composition as capable of further including renewable materials in the form of recyclable polyols (Herrington: para. [0020]-[0021]). Herrington, Weber, and 
The recited double belt foaming process constitutes product-by-process language. The claims are not limited to the performance of the recited product-by-process steps, but rather, only the structure implied by such steps. See MPEP 2113. In the present case, there is nothing within the current record suggesting that the claimed product-by-process language results in a particular nonobvious structural distinction over Weber, Dolega, and Herrington.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al (US 2014/0178204 A1) in view of Weber and Dolega.
With regards to claim 30, Livingston discloses a wind turbine rotor blade comprising first and second prefabricated layers 210 and 212, respectively, located on opposite sides of a mat 220 which comprises fibers.
Livingston does not appear to disclose the wind turbine rotor blade which has any of the features as required with respect to present claim 16 (with the exception that fibers are included within a molding).
Weber discloses a molding having a fiber bundle (at least one fiber) located inside a needle-punched hole within a central layer (i.e., a fiber region FB2 arranged within the molding and surrounded by reactive foam), the fiber bundle projecting out from both sides of the molding (i.e., projecting from a first side at a fiber region FB1 and a second side at a fiber region FB3) (Weber: para. [0048]; Figs. 1-6). Livingston and Weber are analogous art in that they are related to the same field of endeavor of 
Although Weber discloses a molding made of reactive foam (which therefore has cells), Weber does not disclose at least 50% of the cells as anisotropic, wherein at least one of the mechanical properties of the reactive foam is anisotropic.
Dolega discloses a thermoplastic foam formed by reactive extrusion, the thermoplastic foam having a plurality of elongated cells (anisotropic cells) which result in particular anisotropic properties (such as mechanical properties) (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]; Fig. 4). The anisotropic cells further provide improved thermal insulation properties, and are conducive to providing desired properties in recycled materials (Dolega: abstract; para. [0005], [0007], and [0012]-[0013]). Dolega further discloses all of its cells as being elongated (i.e., anisotropic) (Dolega: Fig. 4). It is noted that Weber desires improvements to thermal insulation (Weber: para. [0004]-[0005]). Livingston, Weber, and Dolega are analogous art in that they are related to the same field of endeavor of foam composites for thermal insulation. A person of ordinary skill in the art would have found it obvious to have selected the reactive foam of Dolega in which 100% of the foam cells are anisotropic, thereby resulting in anisotropic mechanical properties, since such anisotropic properties are desired in applications of noise shielding and vibration dampening, since the cells of Dolega provide improve 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783